Mr. Justice Teller
delivered the opinion of the court.
This cause is before us on error to the district court of the City and County of Denver to review a judgment entered on a writ of certiorari to the State Board of Medical Examiners, which judgment reversed the action of the Board in refusing to the defendant in error a license “to practice chiropractic.” For the plaintiff in error it is urged that the trial court was, and this court is, without jurisdiction to consider the merits of the case; this for the reason that the only question to be determined on a writ of *362certiorari is whether the inferior tribunal, or board, has. exceeded its jurisdiction, or greatly abused the discretion allowed it.
This contention is sustained by repeated rulings of this court.
Thompson v. State Board, 59 Colo. 549, 151 Pac. 436; State Board v. Noble, 65 Colo. 410, 177 Pac. 141.
The statute under which the defendant in error applied for a license made the State Board of Medical Examiners a tribunal to determine whether or not he came within the provisions of the law. Defendant in error was allowed a hearing upon the matters involved, and the determination of the question presented to the board was within its jurisdiction. > Its decision is, therefore, not to be disturbed on writ of certiorari.
The judgment is accordingly reversed and the cause remanded with instructions for further proceedings in harmony with the views herein expressed.
Mr. Justice Whitford not participating.